Exhibit 10.1

Execution Version

Twitter, Inc.

3.875% Senior Notes Due 2027

Purchase Agreement

December 5, 2019

J.P. Morgan Securities LLC

As representative of the several Purchasers

named in Schedule I hereto,

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Twitter, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to the Purchasers named in Schedule I hereto (the “Purchasers”), for
whom you are acting as representative (the “Representative”), an aggregate of
$700,000,000 principal amount of its 3.875% Senior Notes due 2027 (the
“Securities”).

1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

(a) A preliminary offering memorandum, dated December 2, 2019 (the “Preliminary
Offering Memorandum”), and an offering memorandum, dated December 5, 2019
(the “Offering Memorandum”), have been prepared in connection with the offering
of the Securities. The Preliminary Offering Memorandum, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Memorandum.” Any
reference to the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum shall be deemed to refer to and include all documents filed
with the United States Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a), 13(c) or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or prior to the date of such
memorandum and incorporated by reference therein and any reference to the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
as amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum
or the Offering Memorandum, as the case may be, and prior to such specified date
and (ii) any Additional Issuer Information (as defined in Section 5(f))
furnished by the Company prior to the completion of the distribution of the
Securities; and all documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, the Pricing Memorandum or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports” (provided that where only
sections of such documents are specifically incorporated by reference, only such
sections shall be considered to be part of the Exchange Act Reports). The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder; and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule II(a) hereof. The Preliminary Offering Memorandum and the
Offering Memorandum and any amendments or supplements thereto did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a Purchaser through the
Representative expressly for use therein;



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, the “Applicable Time” is 3:25 p.m.
(Eastern time) on the date of this Agreement; the Pricing Memorandum as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto does not conflict with the information contained in the
Pricing Memorandum or the Offering Memorandum and each such Company Supplemental
Disclosure Document, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser through the
Representative expressly for use therein;

(c) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Pricing Memorandum
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, other than as set
forth or contemplated in the Pricing Memorandum; and, since the respective dates
as of which information is given in the Pricing Memorandum, there has not been
any change in the capital stock (other than as a result of the exercise of stock
options, the vesting of restricted stock units or the granting of stock options
or restricted stock units in the ordinary course of business pursuant to the
Company’s stock plans that are described in the Pricing Memorandum or the
repurchase of shares of Stock which were issued pursuant to the early exercise
of stock options by option holders or pursuant to agreements in connection with
which the Company acquired businesses or assets from third parties and are
subject to repurchase by the Company) or long-term debt of the Company or any of
its subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, other than, in each case, as
set forth or contemplated in the Pricing Memorandum;

(d) The Company and its subsidiaries do not own any real property. The Company
and its subsidiaries have good and marketable title to all personal property
owned by them (other than with respect to Intellectual Property which is
addressed exclusively in subsection (aa)), in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Memorandum or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them,
to the Company’s knowledge, under valid, subsisting and enforceable leases
(subject to the effects of (A) bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting rights or remedies of creditors generally; (B) the application
of general principles of equity (including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
enforcement is considered in proceedings at law or in equity); and
(C) applicable law and public policy with respect to rights to indemnity and
contribution (collectively, the “Enforceability Exceptions”)) with such
exceptions as are not material and do not materially interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries;

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Memorandum, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other

 

-2-



--------------------------------------------------------------------------------

jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
be in good standing would not individually or in the aggregate have a material
adverse effect on the financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”); and each “significant subsidiary” of the Company (each, a
“Significant Subsidiary”), as defined in Rule 1-02(w) of Regulation S-X under
the Securities Act of 1933, as amended (the “Act”), has been duly incorporated
and is validly existing as a corporation or other organization in good standing
under the laws of its jurisdiction of incorporation or organization, to the
extent that the concept of “good standing” is applicable under the laws of such
jurisdiction, except where the failure to be so qualified or to be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect;

(f) The Company has the capitalization as set forth in the Pricing Disclosure
Package and the Offering Memorandum, and all of the issued shares of capital
stock of the Company have been duly authorized and validly issued and
are non-assessable; and all of the issued shares of capital stock or other
ownership interests of each Significant Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims except for such
liens, encumbrances, equities or claims that would not reasonably be expected to
have a Material Adverse Effect;

(g) The Securities have been duly authorized by the Company and, when executed,
authenticated, issued and delivered in accordance with the indenture relating to
the Securities to be dated as of December 9, 2019 (the “Indenture”) between the
Company and U.S. Bank National Association, as Trustee (the “Trustee”), under
which they are to be issued, and delivered and paid for pursuant to this
Agreement, will constitute valid and legally binding obligations of the Company
entitled to the benefits provided by the Indenture, subject to the
Enforceability Exceptions;

(h) The Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, such Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions; and the Securities and
the Indenture will conform in all material respects to the descriptions thereof
in the Pricing Disclosure Package and the Offering Memorandum;

(i) Prior to the date hereof, the Company, has not and to its knowledge none of
its affiliates acting on its behalf, has taken any action which is designed to
or which has constituted or which would reasonably have been expected to cause
or result in stabilization or manipulation of the price of the Securities;

(j) The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indenture and this Agreement and
the consummation of the transactions herein and therein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (A) any indenture, mortgage, deed
of trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (B) the Certificate of
Incorporation, Bylaws or similar organizational documents of the Company or any
of its Significant Subsidiaries, or (C) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except, in
the case of (A) and (C), for such violations that would not individually or in
the aggregate have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Securities
or the consummation by the Company of the transactions contemplated by this
Agreement or the Indenture, except for such consents, approvals, authorizations,
orders, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities by the Purchasers;

(k) Neither the Company nor any of its Significant Subsidiaries is (A) in
violation of its Certificate of Incorporation, Bylaws or similar organizational
documents or (B) in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of (B) for such defaults as would not, individually or in the
aggregate have a Material Adverse Effect;

 

-3-



--------------------------------------------------------------------------------

(l) The statements set forth in the Pricing Memorandum and the Offering
Memorandum under the caption “Description of Notes”, insofar as they purport to
constitute a summary of the terms of the Securities, and under the caption,
“Certain U.S. Federal Income Tax Considerations,” insofar as they purport to
describe the provisions of the laws and documents referred to therein, fairly
and accurately summarize the matters set forth therein in all material respects;

(m) Other than as set forth in the Pricing Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or, to the Company’s knowledge, of which any property or assets of
the Company or any of its subsidiaries is the subject which would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect;
and, to the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

(n) When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the Act (“Rule 144A”)) as securities which are listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system, and will be eligible for resale under
Rule 144A;

(o) The Company is subject to Section 13 or 15(d) of the Exchange Act;

(p) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package, will not be, required to register as an “investment
company,” as such term is defined in the United States Investment Company Act of
1940, as amended (the “Investment Company Act”);

(q) The Company has all requisite corporate power to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly
authorized, executed and delivered by the Company;

(r) Neither the Company nor any person acting on its behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act or, with respect to Securities sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act), by means of any directed selling efforts within the meaning of Rule 902
under the Act and the Company, any affiliate of the Company and any person
acting on its or their behalf (other than the Purchasers, as to which no
representation is made) has complied with the “offering restrictions” within the
meaning of such Rule 902;

(s) Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D) has, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act;

(t) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and its subsidiaries, are an independent registered public
accounting firm as required by the Act and the rules and regulations of the
Commission thereunder;

(u) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that is
designed to comply with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of

 

-4-



--------------------------------------------------------------------------------

financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles as applied
in the United States (“U.S. GAAP”) and to provide reasonable assurance that
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Pricing Memorandum, the Pricing
Disclosure Package and the Offering Memorandum is prepared in accordance with
the Commission’s rules and guidelines applicable thereto. The Company’s internal
control over financial reporting is effective and the Company is not aware of
any material weaknesses in its internal control over financial reporting;

(v) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Memorandum, there has been no change in
the Company’s internal control over financial reporting that has materially and
adversely affected, or is reasonably likely to materially and adversely affect,
the Company’s internal control over financial reporting;

(w) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that are designed to comply
with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective;

(x) The financial statements of the Company, together with the related schedules
and notes, included in each of the Pricing Disclosure Package and the Offering
Memorandum present fairly in all material respects the financial position of the
Company as of the dates indicated and the results of its operations and cash
flows for the periods specified. Such financial statements have been prepared in
all material respects in conformity with U.S. GAAP applied on a consistent basis
throughout the periods involved. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the Pricing
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in all material respects in
accordance with the Commission’s rules and guidelines applicable thereto;

(y) The Company and its subsidiaries own, possess or can obtain on reasonable
terms sufficient rights to use all patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names and other intellectual property
(collectively, “Intellectual Property”) used in, held for use in or necessary
for the conduct of the business now operated by them, except where the failure
to own or possess any of the foregoing would not reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received any written notice or claim alleging any infringement,
misappropriation, violation of or conflict with any such rights of others,
except in each case as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by any party challenging the validity, scope, enforceability
or ownership of any Intellectual Property owned by the Company or its
subsidiaries, and all Intellectual Property owned by the Company or its
subsidiaries is owned solely by the Company or its subsidiaries, is valid and
enforceable, and is owned free and clear of all liens, encumbrances, defects or
other restrictions. The Company and its subsidiaries have taken reasonable steps
in accordance with normal industry practice to maintain the confidentiality of
all material trade secrets and confidential information owned, used or held for
use by the Company or any of its subsidiaries that the Company in its reasonable
business judgment wishes to maintain as trade secrets;

(z) The Company and its subsidiaries have complied and are in compliance in all
material respects with their respective privacy policies and other contractual
or legal obligations regarding the collection, processing, use, transfer,
storage, protection, disposal and disclosure by the Company and its subsidiaries
of personal and/or user data or information gathered or accessed in the course
of their respective operations, and with respect to all such data or
information, the Company and its subsidiaries have taken the steps reasonably
necessary to protect such information against loss and against unauthorized
access,

 

-5-



--------------------------------------------------------------------------------

use, modification, disclosure or other misuse, and, other than as set forth in
the Pricing Memorandum, to the knowledge of the Company, there has been no
privacy or data security breach, incident or other unauthorized access to or
other misuse of such data or information that would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect;

(aa) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code, except for such noncompliance,
as would not, individually or in the aggregate have a Material Adverse Effect;

(bb) The Company and its Significant Subsidiaries possess all licenses, permits,
certificates and other authorizations from, and have made all declarations and
filings with, all governmental authorities, required or necessary to own or
lease, as the case may be, and to operate their respective properties and to
carry on their respective businesses as now or proposed to be conducted as set
forth in the Pricing Memorandum (“Permits”), except where the failure to obtain
such Permits would not individually or in the aggregate have a Material Adverse
Effect; the Company and its Significant Subsidiaries have fulfilled and
performed all of their respective obligations with respect to such Permits and
no event has occurred which allows, or after notice or lapse of time would
allow, revocation or termination thereof or results in any other impairment of
the rights of the holder of any such Permit except, in each case, as would not
individually or in the aggregate have a Material Adverse Effect;

(cc) Except as described in or incorporated by reference into the Pricing
Memorandum, there are no contracts, agreements or understandings between the
Company or any subsidiary and any person granting such person the right to
require the Company or any subsidiary to file a registration statement under the
Act with respect to any securities of the Company or any subsidiary;

(dd) The Company and each of its subsidiaries have filed all U.S. federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to file or pay would not, individually or in the aggregate,
have a Material Adverse Effect, or, except as currently being contested in good
faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Company), and no unpaid tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had a
Material Adverse Effect; neither the Company nor any of its subsidiaries have
notice or knowledge of any unpaid tax deficiency which is reasonably expected to
be determined adversely to the Company or its subsidiaries and would reasonably
be expected to have a Material Adverse Effect;

(ee) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances, wastes or materials, pollutants or contaminants (“Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not individually or in the aggregate have a Material Adverse Effect;

(ff) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would individually or in the
aggregate have a Material Adverse Effect;

 

-6-



--------------------------------------------------------------------------------

(gg) The Company and its Significant Subsidiaries taken as a whole are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes are prudent and customary in the
businesses in which they are engaged;

(hh) Neither the Company nor any of its subsidiaries, nor any director or
executive officer thereof, nor, to the Company’s knowledge, any affiliate of the
Company or any of its subsidiaries or any employee, agent or representative of
the Company or of any of its subsidiaries or affiliates, has taken any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to corruptly influence official action or secure
an improper advantage for the Company; and the Company and its subsidiaries have
conducted their businesses in compliance in all material respects with
applicable anti-corruption laws, including the Foreign Corrupt Practices Act of
1977, as amended, and have instituted and maintain policies and procedures
designed to promote and achieve compliance with such laws in all material
respects;

(ii) The operations of the Company and its subsidiaries are conducted in
material compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened; and

(jj) (A) Neither the Company nor any of its subsidiaries, nor any director or
executive officer thereof, nor, to the Company’s knowledge, any employee, agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:

(1) the subject of any sanctions administered or enforced by the Office of
Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, any European Union member state, or Her Majesty’s Treasury
(collectively, “Sanctions”), nor

(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Crimea, Iran, North Korea and
Syria);

(B) The Company will not, directly or indirectly, knowingly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person:

(1) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(2) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise); and

(C) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not knowingly engage in
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

 

-7-



--------------------------------------------------------------------------------

2. Subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
99.10% of the principal amount of the Securities (the “Purchase Price”), plus
accrued interest, if any, from December 9, 2019 to the Time of Delivery (as
defined in Section 4 hereof), the principal amount of Securities set forth
opposite the name of such Purchaser in Schedule I hereto.

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

(a) it will sell the Securities only (i) to persons who it reasonably believes
are “qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A
under the Act in transactions meeting the requirements of Rule 144A or (ii) upon
the terms and conditions set forth in Annex B to this Agreement;

(b) It is a QIB within the meaning of Rule 144A under the Act or an
Institutional Accredited Investor, within the meaning of Rule 501(a) under the
Act; and

(c) Neither it nor any of its affiliates or any other person acting on its or
their behalf will solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Act.

4. (a) The Securities to be purchased by each Purchaser hereunder will be
represented by definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
the Representative, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of
Federal (same day) funds, by causing DTC to credit the Securities to the account
of J.P. Morgan Securities LLC at DTC. The Company will cause the certificates
representing the Securities to be made available to the Representative for
checking at least twenty-four hours prior to the Time of Delivery (as defined
below) at the office of Cahill Gordon & Reindel LLP, 80 Pine Street, New York,
New York 10005 (the “Closing Location”). The time and date of such delivery and
payment shall be 9:30 a.m., New York City time, on December 9, 2019 or such
other time and date as the Representative and the Company may agree upon in
writing; provided, however, that such delivery date must be at least two New
York Business Days (as defined below) after such written notice is given and may
not be earlier than the Time of Delivery (as defined below) nor later than ten
New York Business Days (as defined below) after the date of such notice. Such
time and date for delivery of the Securities are herein called the “Time of
Delivery.”

(b) The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(j) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at the Time of Delivery. A meeting will be held at
the Closing Location at 5:00 p.m., New York City time, on the New York Business
Day next preceding the Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.

5. The Company agrees with each of the Purchasers:

(a) To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;

 

-8-



--------------------------------------------------------------------------------

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities for offering and sale under the securities laws of
such jurisdictions as you may reasonably request and to comply with such laws so
as to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or subject itself to taxation in such jurisdiction
in which it was not otherwise subject to taxation as a foreign corporation;

(c) To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Memorandum, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary during such same period to amend or supplement the Offering
Memorandum, to notify you and upon your request to prepare and furnish without
charge to each Purchaser and to any dealer in securities (whose name and address
the Purchasers shall furnish to the Company) as many written and electronic
copies as you may from time to time reasonably request of an amended Offering
Memorandum or a supplement to the Offering Memorandum which will correct such
statement or omission or effect such compliance;

(d) During the period beginning from the date hereof and continuing until the
date that is 60 days after the date of the Offering Memorandum, not to offer,
issue, sell, contract to sell or otherwise transfer or dispose of any debt
securities having a tenor of more than one year;

(e) Not to be or become, at any time prior to the expiration of two years after
the Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;

(f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities designated by such holders, information (the
“Additional Issuer Information”) satisfying the requirements of subsection
(d)(4)(i) of Rule 144A under the Act;

(g) To furnish to the holders of the Securities as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail; provided that the Company may satisfy the requirements of
this subsection (g) by electronically filing such reports or information through
EDGAR as long as the Company files all reports required under Section 13 or
15(d) of the Exchange Act;

(h) The Company will not, and will not permit any of its controlled “affiliates”
(as defined in Rule 144 under the Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Act) for a period of one (1) year after the date of
issuance of such Securities;

(i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Memorandum under the caption “Use of Proceeds”; and

 

-9-



--------------------------------------------------------------------------------

(j) Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D) will, directly or through any agent, sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of, any security (as defined in
the Securities Act), that is or will be integrated with the sale of the
Securities in a manner that would require registration of the Securities under
the Securities Act.

6. (a) (i) The Company represents and agrees that, without the prior consent of
the Representative, it and its affiliates and any other person acting on its or
their behalf (other than the Purchasers, as to which no statement is given) (x)
have not made and will not make any offer relating to the Securities that, if
the offering of the Securities contemplated by this Agreement were conducted as
a public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute an “issuer free writing prospectus,” as defined
in Rule 433 under the Act (any such offer including any electronic roadshows is
hereinafter referred to as a “Company Supplemental Disclosure Document”),
(y) have not solicited and will not solicit offers for, and have not offered or
sold and will not offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D and (z) will not engage in any directed selling efforts within the
meaning of Regulation S, and all such persons will comply with the offering
restrictions requirement of Regulation S;

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representative, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act required to be
filed under the Act (any such offer (other than any such term sheets), is
hereinafter referred to as a “Purchaser Supplemental Disclosure Document”); and

(iii) any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document, the use of which has been consented to by the Company and
the Representative, is listed as applicable on Schedule II(b) or Schedule II(c)
hereto, respectively.

7. The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and all other expenses in connection with the preparation,
printing, reproduction and filing of the Preliminary Offering Memorandum and the
Offering Memorandum and any amendments and supplements thereto and the mailing
and delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Securities, closing documents (including any compilations
thereof)and any other documents in connection with the offering, purchase, sale
and delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities for offering and sale under state securities
laws as provided in Section 5(b) hereof, including the reasonably documented
fees and disbursements of one counsel in each jurisdiction for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys (such fees not to exceed $10,000); (iv) any fees charged by
securities rating services for rating the Securities; (v) the cost of preparing
the Securities; (vi) the fees and expenses of the Trustee and any agent of the
Trustee and the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities; (vii) all costs and expenses incurred in
connection with any “road show” presentation to potential purchasers of the
Securities; (viii) any other costs and expenses related to the transfer and
delivery of the Securities to the Purchasers, including any transfer taxes or
other taxes payable thereon; and (ix) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.

 

-10-



--------------------------------------------------------------------------------

8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of the Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) Cahill Gordon & Reindel LLP, counsel for the Purchasers, shall have
furnished to you such written opinion or opinions, dated the Time of Delivery,
with respect to such matters as you may reasonably request, in form and
substance satisfactory to the Representative, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters;

(b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Company, shall have furnished to you such written opinion or opinions, dated the
Time of Delivery, in form and substance reasonably satisfactory to the
Representative;

(c) On the date of this Agreement and also at the Time of Delivery,
PricewaterhouseCoopers LLP shall have furnished to you a letter or letters,
dated the respective dates of delivery thereof (the executed copy of the letter
delivered on the date of this Agreement is attached as Annex A hereto) and the
bring-down letter to be delivered at the Time of Delivery shall be in form and
substance reasonably satisfactory to the Representative;

(d) (i) The Company and its subsidiaries, taken as a whole, shall not have
sustained since the date of the latest audited financial statements included in
the Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given in the Pricing Memorandum
there shall not have been any change in the capital stock (other than as a
result of the exercise of stock options, the vesting of restricted stock units
or the granting of stock options or restricted stock units in the ordinary
course of business pursuant to the Company’s stock plans that are described in
the Pricing Memorandum or the repurchase of any shares of Stock which were
issued pursuant to the early exercise of stock options by option holders or
pursuant to agreements in connection with which the Company acquired businesses
or assets from third parties and are subject to repurchase by the Company) or
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Pricing Memorandum, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities being delivered at the Time of Delivery on the terms
and in the manner contemplated in this Agreement and in each of the Pricing
Disclosure Package and the Offering Memorandum;

(e) On or after the Applicable Time and prior to the Time of Delivery (i) no
downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined in Section 3(a)(62) of the Exchange Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;

(f) On or after the Applicable Time and prior to the Time of Delivery there
shall not have occurred any of the following: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange or
Nasdaq Stock Market; (ii) a suspension or material limitation in trading in the
Company’s securities on the New York Stock Exchange; (iii) a general moratorium
on commercial banking activities declared by either Federal, New York State or
California State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering, sale or the delivery
of the Securities being delivered at the Time of Delivery on the terms and in
the manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum;

 

-11-



--------------------------------------------------------------------------------

(g) The chief financial officer of the Company shall have furnished to you a
certificate, dated as of the Time of Delivery, in form and substance reasonably
satisfactory to you;

(h) The Purchasers shall have received an executed copy of the Indenture;

(i) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

(j) The Company shall have furnished or caused to be furnished to you at the
Time of Delivery certificates of officers of the Company reasonably satisfactory
to you as to the accuracy of the representations and warranties of the Company
herein at and as of the Time of Delivery, as to the performance by the Company
of all of its obligations hereunder to be performed at or prior to the Time of
Delivery, as to the matters set forth in subsection (d) of this Section and as
to such other matters as you may reasonably request. The officer(s) signing and
furnishing such certificate(s) may rely on his or her knowledge as to
proceedings threatened.

9. (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading, and
will reimburse each Purchaser for any legal or other expenses reasonably
incurred and documented by such Purchaser in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any amendment or supplement
thereto or any Company Supplemental Disclosure Document, in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representative expressly for use therein.

(b) Each Purchaser, severally and not jointly, will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Offering Memorandum, the Pricing Memorandum,
the Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, or any Company Supplemental Disclosure Document or arise out
of or are based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure
Package, the Offering Memorandum or any such amendment or supplement or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by such Purchaser through the
Representative expressly for use therein, it being understood and agreed that
the only such information consists of the fourth and fifth sentences of the
eighteenth paragraph, and the twentieth paragraph under the caption “Plan of
distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum; and each Purchaser will reimburse the Company for any legal or other
expenses reasonably incurred and documented by the Company in connection with
investigating or defending any such action or claim as such expenses are
incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; provided that the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party under such subsection unless and to the extent it has been
materially prejudiced

 

-12-



--------------------------------------------------------------------------------

through the forfeiture by the indemnifying party of substantial rights and
defenses; provided, further, that the omission to so notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under paragraph (a) or (b) above. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the contrary; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the indemnifying party; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Memorandum. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred and documented
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities purchased by it pursuant to this
Agreement and distributed to investors were offered to investors exceeds the
amount of any damages which such Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The Purchasers’ obligations in this subsection (d) to contribute are
several in proportion to their respective purchase obligations and not joint.

 

-13-



--------------------------------------------------------------------------------

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of each Purchaser and
each person, if any, who controls any Purchaser within the meaning of the Act
and each broker-dealer affiliate of each Purchaser; and the obligations of the
Purchasers under this Section 9 shall be in addition to any liability which the
respective Purchasers may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company and to each person,
if any, who controls the Company within the meaning of the Act.

10. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, the Representative may in
its discretion arrange for you or another party or other parties to purchase
such Securities on the terms contained herein at the Time of Delivery. If
within thirty-six hours after such default by any Purchaser the Representative
does not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of thirty-six hours within which to procure another
party or other parties reasonably satisfactory to the Representative to purchase
such Securities on such terms. In the event that, within the respective
prescribed periods, the Representative notifies the Company that you have so
arranged for the purchase of such Securities, or the Company notifies the
Representative that it has so arranged for the purchase of such Securities, the
Representative or the Company shall have the right to postpone the Time of
Delivery for a period of not more than seven days, in order to effect whatever
changes may thereby be made necessary in the Offering Memorandum, or in any
other documents or arrangements, and the Company agrees to prepare promptly any
amendments or supplements to the Offering Memorandum which in the opinion of the
Representative may thereby be made necessary. The term “Purchaser” as used in
this Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representative and the
Company as provided in subsection (a) above, the aggregate principal amount of
such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder at the
Time of Delivery and, in addition, to require each non-defaulting Purchaser to
purchase its pro rata share (based on the principal amount of Securities which
such Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Purchaser or Purchasers for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Purchaser from liability for
its default.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representative and the
Company as provided in subsection (a) above, the aggregate principal amount of
Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities, or if the Company shall not exercise the
right described in subsection (b) above to require non-defaulting Purchasers to
purchase Securities of a defaulting Purchaser or Purchasers, then this Agreement
shall thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 7 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any officer, director, broker-dealer affiliate or
controlling person of any Purchaser, or the Company, or any officer or director
or controlling person of the Company, and shall survive delivery of and payment
for the Securities.

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason (other than
those set forth in clauses (i), (iii), (iv) or (v) of Section 8(f)), the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through the Representative for all
documented out-of-pocket expenses approved in writing by the Representative,
including fees and disbursements of counsel, reasonably incurred and documented
by the Purchasers in making preparations for the purchase, sale and delivery of
the Securities, but the Company shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

-14-



--------------------------------------------------------------------------------

13. In all dealings hereunder, the Representative shall act on behalf of each of
the Purchasers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Purchaser made or
given by the Representative.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the representative at J.P. Morgan Securities LLC, 383
Madison Avenue, New York, New York 10179, Attention: Rajesh Kapadia; and if to
the Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Memorandum, Attention: General
Counsel; provided, however, that any notice to a Purchaser pursuant to Section 9
hereof shall be delivered or sent by mail or facsimile transmission to such
Purchaser at its address set forth in its Purchasers’ questionnaire, which
address will be supplied to the Company by you upon request. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company and the officers, directors, broker-dealer affiliates or any
controlling person of any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

15. Time shall be of the essence of this Agreement.

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

-15-



--------------------------------------------------------------------------------

19. The Company and each Purchaser hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

22. Recognition of the U.S. Special Resolution Regimes.

(i) In the event that any Purchaser that is a Covered Entity becomes subject to
a proceeding under a U.S. Special Resolution Regime, the transfer from such
Purchaser of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

(ii) In the event that any Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

As used in this Section 22:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

-16-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us three counterparts hereof, and upon the acceptance hereof by the
Representative, on behalf of each of the Purchasers, this letter and such
acceptance hereof shall constitute a binding agreement among each of the
Purchasers and the Company. It is understood that your acceptance of this letter
on behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.

[Signature Page Follows]

 

-17-



--------------------------------------------------------------------------------

Very truly yours, TWITTER, INC. By:  

/s/ Ned Segal

  Name: Ned Segal   Title: Chief Financial Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof: J.P. Morgan Securities LLC By:  

/s/ Raj Kapadia

  Name: Raj Kapadia   Title: M.D.

For itself and on behalf of each of the Purchasers

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal Amount of
Securities to be
Purchased  

J.P. Morgan Securities LLC

   $  238,000,000.00  

Goldman Sachs & Co. LLC

     189,000,000.00  

Morgan Stanley & Co. LLC

     105,000,000.00  

BofA Securities, Inc.

     70,000,000.00  

Wells Fargo Securities, LLC

     70,000,000.00  

Allen & Company LLC

     28,000,000.00  

Total

   $ 700,000,000.00     

 

 

 

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

(a)

Additional Documents Incorporated by Reference:

None.

 

(b)

Company Supplemental Disclosure Documents:

Electronic Roadshow Presentation, dated December 2019

Term Sheet setting forth the final terms of the Securities, substantially in the
form attached hereto as Schedule III.

 

(c)

Purchaser Supplemental Disclosure Documents:

None.

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE III

[Term Sheet]

 

Sch. III-1



--------------------------------------------------------------------------------

Pricing Term Sheet, dated December 5, 2019

to Preliminary Offering Memorandum, dated December 2, 2019

Strictly Confidential

 

LOGO [g838419g1210014539527.jpg]

Twitter, Inc.

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, dated December 2, 2019 (the “Preliminary
Offering Memorandum”). The information in this pricing term sheet supplements
the Preliminary Offering Memorandum and updates and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.

The notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction. The notes may not be offered or sold in the United States or to
U.S. persons (as defined in Regulation S under the Securities Act) except in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act. Accordingly, the notes are being offered only to (1)
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act and (2) outside the United States to non-U.S. persons in compliance with
Regulation S under the Securities Act.

 

Issuer:    Twitter, Inc. (the “Company”) Security Description:    3.875% Senior
Notes due 2027 (the “notes”) Distribution:    144A and Regulation S without
registration rights Principal Amount:    $700,000,000 Gross Proceeds:   
$700,000,000 Maturity:    December 15, 2027 Coupon:    3.875% Issue Price:   
100.000% of face amount Yield to Maturity:    3.875% Spread to Benchmark
Treasury:    +213 basis points Benchmark Treasury Price and Yield:    2.25% UST
due November 15, 2027 Interest Payment Dates:    December 15 and June 15,
commencing June 15, 2020



--------------------------------------------------------------------------------

Optional Redemption:   

Make-whole call @ T+50 bps prior to September 15, 2027 (the date that is three
months prior to the maturity date of the notes).

 

On or after September 15, 2027 (the date that is three months prior to the
maturity date of the notes), at par, plus accrued and unpaid interest, if any,
to, but excluding, the redemption date.

Change of Control:    Putable at 101% of principal plus accrued and unpaid
interest Trade Date:    December 5, 2019 Settlement:    T+2; December 9, 2019.
CUSIP / ISIN:   

90184L AG7 / US90184LAG77 (144A)

 

U8882P AA5 / USU8882PAA58 (Reg S)

Denominations/Multiple:    $2,000 / $1,000 Expected Ratings*:    S&P: BB+
        Moody’s: Ba2 Joint Book-Running Managers:   

J.P. Morgan Securities LLC

Goldman Sachs & Co. LLC

Morgan Stanley & Co. LLC

BofA Securities, Inc.

Wells Fargo Securities, LLC

Co-manager:

 

Changes to Preliminary Offering Memorandum:

  

Allen & Company LLC

 

The offering size is now $700 million. The net proceeds of the notes will be
used for general corporate purposes, which may include capital expenditures,
investments, repayment of debt, working capital and potential acquisitions and
strategic transactions. The information in the Preliminary Offering Memorandum
(including, but not limited to, the as adjusted financial information in the
“Capitalization” section) is deemed to reflect the $700 million aggregate
principal amount of the notes.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act, and
outside the United States solely to Non-U.S. persons as defined under Regulation
S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

*

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

-2-



--------------------------------------------------------------------------------

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

-3-



--------------------------------------------------------------------------------

ANNEX A

[Form of Pricing Comfort Letter

of PricewaterhouseCoopers LLP.]



--------------------------------------------------------------------------------

ANNEX B

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Purchaser acknowledges that the Securities have not been registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption
from, or in transactions not subject to, the registration requirements of the
Act.

(b) Each Purchaser, severally and not jointly, represents, warrants and agrees
that:

(i) Such Purchaser has offered and sold the Securities, and will offer and sell
the Securities, (A) as part of their distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the Time of Delivery, only in accordance with Regulation S under
the Act (“Regulation S”) or Rule 144A or any other available exemption from
registration under the Act.

(ii) None of such Purchaser or any of its affiliates or any other person acting
on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Purchaser will have sent to each distributor, dealer or
other person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Act”), and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering of the Securities and the date of
original issuance of the Securities, except in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the Act.
Terms used above have the meanings given to them by Regulation S.

(iv) Such Purchaser has not and will not enter into any contractual arrangement
with any distributor with respect to the distribution of the Securities, except
with its affiliates or with the prior written consent of the Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Purchaser acknowledges that no action has been or will be taken by the
Company that would permit a public offering of the Securities, or possession or
distribution of any of the Pricing Disclosure Package, the Offering Memorandum,
any Company Supplemental Disclosure Documents or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

(d) Each Purchaser has represented and agreed that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Securities in circumstances in
which Section 21(1) of the FSMA does not apply to us; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to any Securities in, from or
otherwise involving the United Kingdom.